DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the reference cited in information disclosure statement filed 5/18/20 (i.e. #2 Written Opinion) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The reference numerals (e.g., “control section (101)”) should be deleted from the abstract. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended to read, “A radio reception apparatus, comprising: a reception section….” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a transmission section that transmits” (claim 1); “a control section that controls” (claims 1, 3); “the control section performs control” (claim 2); “a reception section that receives” (claim 4); “a channel estimation section that performs” (claim 4); “a demodulation section that demodulates” (claim 4).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following structures appear to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
“A transmission section that transmits” appears to be a circuit or a program loaded into hardware like a processor (par [0042][0108][0110][0153] of the Application Publication); 
“A control section that controls” appears to be a processor (e.g., par [0106][0108][0110][0111] of the Application Publication); 
“A reception section that receives
“A channel estimation section that performs” appears to be a circuit or a processor (par [0059][0108][0111] of the Application Publication); 
“A demodulation section that demodulates” appear to be a circuit or a processor (par [0059][0108][0111] of the Application Publication).  

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2020/0008228).

Regarding Claim 1, Lee et al. discloses A radio transmission apparatus (base station (FIG. 1A)), comprising: a transmission section that transmits a radio link signal (Lee et al. discloses that the base station transmits and/or receives wireless signals on one or more carrier frequencies utilizing multiple transceivers (par [0039]); base station communicates with one or more of the WTRUs over an air interface (par [0040])); and a control section that controls whether to map a phase variation correction reference 5signal to the radio link signal or controls a mapping interval of the phase variation correction reference signal in the radio link signal, based on a time length or a type of a resource allocation unit (Lee et al. discloses a reference signal used to compensate the phase noise is referred to as a phase noise reference signal (PNRS) and it is interchangeably used with phase tracking reference signal (PTRS)(par [0096]); that PNRS frequency density is determined based on the TTI length and that the TTI length is the number of OFDM or DFT-s-OFDM symbols used for a PDSCH or PUSCH transmission or reception (par [0103]); default TTI length is defined as a slot and a shorter TTI length is defined as a mini-slot (par [0103]); the presence and density of the PNRS for each codeword is determined based on the number of PRBs scheduled (par [0183]); for system operating with a short OFDM symbol duration, a lower density PNRS pattern is used (par [0100]); methods described is implemented in a computer program executed by a processor (par [0269])).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0008228) and further in view of Lee et al. (U.S. Patent Application Publication No. 2018/0359071)(hereinafter referred to as Lee’ 071).

Regarding Claim 2, Lee et al. discloses The radio transmission apparatus according to claim 1, and further, Lee et al. teaches wherein 10the control section performs control to map the phase variation correction reference signal when the time length of the resource allocation unit is equal to or greater than a threshold, and not to map the phase variation correction reference signal when the time length of the resource allocation unit is lower than the threshold (Lee et al. teaches that the scheduled bandwidth is interchangeably used with the number of PRBs scheduled (par [0102]); if a WTRU is configured with a subcarrier spacing 15KHz, the no PNRS is transmitted, and if the WTRU is configured with a subcarrier spacing 240 KHz, a PNRS with a high density is used (par [0101]); first subcarrier spacing, 15KHz is associated with the subset of PNRS densities [PNRS-1] that is zero PNRS density, which has no PNRS within the scheduled bandwidth (par [0101])), or the control section performs control to make the mapping interval of the phase 15variation correction reference signal stepwisely denser as the time length of the resource allocation unit increases.  
	By teaching that PNRS is not transmitted with the subcarrier spacing of 15kHz as noted above, Lee et al. teaches using a next higher subcarrier spacing as a threshold to determine whether to map PNRS.  However, Lee et al. does not teach that the subcarrier spacing is related to time length of the resource allocation unit, and thus, Lee et al. does not explicitly teach wherein 10the control section performs control to map the phase variation correction reference signal when the time length of the resource allocation unit is equal to or greater than a threshold, and not to map the phase variation correction reference signal when the time length of the resource allocation unit is lower than the threshold.  Lee’ 071 teaches such a limitation. 
	Lee’ 071 is directed to method for receiving control information for reference signal related to phase noise estimation and user equipment therefor.  More specifically, Lee’ 071 teaches that PT-RS is on/off according to RB size where PT-RS is not transmitted when the RB size is smaller than predefined threshold size, but PT-RS is transmitted when the RB size is equal to or larger than the predefined threshold size (par [0114]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. so that the control section performs control to map the phase variation correction reference signal when the time length of the resource allocation unit is equal to or greater than a threshold, and not to map the phase variation correction reference signal when the time length of the resource allocation unit is lower than the threshold, as taught by Lee’ 071.  The modification would have allowed the system to provide better spectral efficiency (see Lee’ 071, par [0114]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0008228) and further in view of Moles Cases et al. (U.S. Patent Application Publication No. 2019/0215118).

Regarding Claim 4, Lee et al. teaches A ratio reception apparatus (WTRU (FIG. 1B)), comprising: a reception section that receives a radio link signal (Lee et al. teaches a transceiver (par [0050][0052]; FIG. 1B); base station communicates with one or more of the WTRUs over an air interface (par [0040])); 25a channel estimation section that performs channel estimation with use of a demodulation reference signal and a phase variation correction reference signal included in 332F17291-PCT the radio link signal (Lee et al. ; and a demodulation section that demodulates a data signal included in the radio link signal with use of a result of the channel estimation (Lee et al. teaches that WTRU includes the transceiver that demodulates the signals that are received (par [0054]; FIG. 1B); the estimated channel is used to demodulate downlink signal (par [0158])), wherein presence or absence of or a mapping interval of the phase variation correction 5reference signal is determined based on a time length or a type of a resource allocation unit (Lee et al. teaches that PNRS frequency density is determined based on the TTI length and that the TTI length is the number of OFDM or DFT-s-OFDM symbols used for a PDSCH or PUSCH transmission or reception (par [0103]); default TTI length is defined as a slot and a shorter TTI length is defined as a mini-slot (par [0103]); a reference signal used to compensate the phase noise is referred to as a phase noise reference signal (PNRS) and it is interchangeably used with phase tracking reference signal (PTRS)(par [0096]); the presence and density of the PNRS for each codeword is determined based on the number of PRBs scheduled (par [0183]); for system operating with a short OFDM symbol duration, a lower density PNRS pattern is used (par [0100])).  
	Although teaching that PNRS is used for CSI estimation, because it is not clear whether PNRS is used with DMRS for channel estimation, Lee et al. does not explicitly teach a channel estimation section that performs channel estimation with use of a demodulation reference signal and a phase variation correction reference signal included in 332F17291-PCT the radio link signal.  Moles Cases et al. teaches such a limitation. 
	Moles Cases et al. is directed to technique for configuring a phase tracking reference signal.  More specifically, Moles Cases et al. teaches that a channel estimation is performed based on the DM-RS and the PT-RS received at the receiving side (par [0029]).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. so that the channel estimation section performs channel estimation with use of a demodulation reference signal and a phase variation correction reference signal, as taught by Moles Cases et al.  The modification would have allowed the system to separate the multiple transmitted layers in the spatial and/or polarization domain (see Moles Cases et al., par [0029]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0008228), Moles Cases et al. (U.S. Patent Application Publication No. 2019/0215118), and further in view of Lee et al. (U.S. Patent Application Publication No. 2018/0359071)(hereinafter referred to as Lee’ 071).

Regarding Claim 5, the combined teachings of Lee et al. and Moles Cases et al. teach The radio reception apparatus according to claim 4, and further, the references teach wherein the phase variation correction reference signal is mapped to the radio link signal when the time length of the resource allocation unit is equal to or greater than a threshold 10and is not mapped to the radio link signal when the time length of the resource allocation unit is lower than the threshold (Lee et al. teaches that the scheduled bandwidth is interchangeably used with the number of PRBs scheduled (par [0102]); if a WTRU is configured with a subcarrier spacing 15KHz, the no PNRS is transmitted, and if the WTRU is configured with a subcarrier spacing 240 KHz, a PNRS with a high density is used (par [0101]); first subcarrier spacing, 15KHz is associated with the subset of PNRS densities [PNRS-1] that is zero PNRS density, which has no PNRS within the scheduled bandwidth (par [0101])), or the phase variation correction reference signal is mapped to make the mapping interval stepwisely denser as the time length of the resource allocation unit increases.  
wherein the phase variation correction reference signal is mapped to the radio link signal when the time length of the resource allocation unit is equal to or greater than a threshold 10and is not mapped to the radio link signal when the time length of the resource allocation unit is lower than the threshold.  Lee’ 071 teaches such a limitation. 
	Lee’ 071 is directed to method for receiving control information for reference signal related to phase noise estimation and user equipment therefor.  More specifically, Lee’ 071 teaches that PT-RS is on/off according to RB size where PT-RS is not transmitted when the RB size is smaller than predefined threshold size, but PT-RS is transmitted when the RB size is equal to or larger than the predefined threshold size (par [0114]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. and Moles Cases et al. so that the control section performs control to map the phase variation correction reference signal when the time length of the resource allocation unit is equal to or greater than a threshold, and not to map the phase variation correction reference signal when the time length of the resource allocation unit is lower than the threshold, as taught by Lee’ 071.  The modification would have allowed the system to provide better spectral efficiency (see Lee’ 071, par [0114]). 

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA E SONG/Primary Examiner, Art Unit 2414